Citation Nr: 1404472	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-35 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for a hearing loss disability.  
 
2.  Entitlement to service connection for tinnitus.  
 
3.  What evaluation is warranted for left wrist degenerative joint disease from April 30, 2010?
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 

INTRODUCTION
 
The Veteran had active service from July 1963 to July 1967.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  


FINDINGS OF FACT
 
1.  The preponderance of the evidence shows that the Veteran's hearing loss disability is not related to service.  
 
2.  The preponderance of the evidence shows that the Veteran's tinnitus is not related to service.  

3.  Since April 30, 2010, the Veteran's left wrist degenerative joint disease has not been productive of favorable ankylosis.  
 
 
CONCLUSIONS OF LAW
 
1.  The Veteran's hearing disability was not incurred in or aggravated by his service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  The Veteran's tinnitus was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

3.  Since April 30, 2010, the Veteran's wrist disability has not met the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.326, 4.1-4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215(2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and by affording the Veteran VA examinations.  Therefore, the Board has fulfilled its duty to assist.  
 
As service connection, an initial rating and an effective date have been assigned for the wrist disability, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in that way as well.  
 
Merits of the Claim
 
The Veteran claims entitlement to service connection for a hearing disability and tinnitus.  He also seeks an increased initial rating for his wrist disability.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection for a hearing loss and tinnitus have not been met, and that the Veteran's wrist disability does not merit a rating in excess of 10 percent.  
 

Hearing loss and tinnitus 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
 
Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
 
Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  
 
A review of the July 2010 VA examination shows that the Veteran has a current hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  Further, the appellant has been diagnosed with tinnitus.  
 
The remaining questions, therefore, are whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disabilities and the in-service disease or injury.  
 
The Veteran's DD-214 shows that during his service, the appellant worked as a jet engine mechanic, so his exposure to hazardous noise is conceded.  

A review of the service treatment records shows that there were no complaints, findings or diagnoses of tinnitus during the appellant's active duty service.  

During service he underwent several audiological tests.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The audiological test results are displayed below in decibels after conversion to ISO-ANSI.  

May 1963 Enlistment Examination
Hertz ?
500
1000
2000
3000
4000
Right
15 decibels
15
15
15
5
Left
20
20
20
20
20

January 1964 (date unclear) Examination
Hertz ?
500
1000
2000
3000
4000
Right
20
15
15
20
20
Left
20
15
20
30
40

March 1965 Hearing Conservation Examination
Hertz ?
500
1000
2000
3000
4000
Right
5
20
15
20
15
Left
5
20
25
30
40



October 1965 Examination
Hertz ?
500
1000
2000
3000
4000
Right
20
10
5
15
-5
Left
10
5
20
5
-5

April 1967 Hearing Conservation Examination
Hertz ?
500
1000
2000
3000
4000
Right
15
10
5
15
25
Left
20
10
10
25
15

June 1967 Separation Examination
Hertz ?
500
1000
2000
3000
4000
Right
25
20
20
20
15
Left
20
5
15
15
35

While there is some variance in the Veteran's hearing ability during service, in the January 1964 and March 1965 audiological examinations, the 4000 Hertz frequency tests to 40 decibels in the left ear.  This satisfies one alternative of 38 C.F.R. § 3.385, and therefore the Veteran had a left ear hearing disability in service.  

Although there was no inservice diagnosis of a chronic hearing loss service connection can be warranted by continuity of symptomatology after discharge.  If a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  Hearing loss is not in the list of chronic diseases in 38 C.F.R. § 3.309(a), to which Walker limited this method of service connection.  Id.  However, organic diseases of the nervous system are listed in 38 C.F.R. § 3.309(a), and sensorineural hearing loss falls into this category.  
 
In his July 2011 Notice of Disagreement, the Veteran stated that his hearing loss started during his early years in service.  A left ear hearing loss was noted on two occasions while on active duty, but after March 1965 no hearing loss was shown until July 2009.  Indeed, when the appellant was diagnosed with a hearing loss at the private July 2009 examination, contrary to his current report the Veteran did not then report a history of a hearing loss since service.  Rather, in July 2009 he reported a history of a gradual hearing loss over the prior five years, i.e., since about 2004.  While a history of inservice noise exposure was noted, the private examiner did not link the diagnosed hearing loss to service.  

In July 2010, a VA examiner, a doctor of audiology, also diagnosed the Veteran with a hearing loss.  The examiner specifically opined, however, that the appellant's hearing loss was not related to service.  In so doing the examiner noted the appellant's 41 year work history as an aircraft mechanic with hearing protection, and his post service use of power tools without hearing protection. The VA examiner further noted that the appellant's exit examination was negative for evidence of a hearing loss, and provided the professional medical opinion that a hearing loss does not have a latent onset.  

The Veteran is competent to state that he has had a history of hearing problems since service.  The credibility of that statement, however, is rebutted not only by his service medical records, but also by his July 2009 report detailing the gradual onset of a hearing loss over the prior five years, that is, since 2004.  The appellant's inconsistency raises considerable doubt as to his credibility.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  Further, while both the private and VA examiners diagnosed a hearing loss, the July 2009 private examiner did not link a hearing loss to service, and the VA examiner in July 2010 gave a well-reasoned rationale for explaining why he concluded that there was no relationship between a current hearing loss and service.  Given all of the foregoing, the Board finds that entitlement to service connection for a hearing loss must be denied.

With respect to the appellant's claim of entitlement to service connection for tinnitus, as noted the service medical records are devoid of any complaint or finding pertaining to tinnitus.  Further, while the private examiner in July 2009 diagnosed tinnitus, that examiner did not link the disorder to service.  In contrast, the July 2010 VA examiner specifically linked the Veteran's tinnitus to his nonservice connected hearing loss.  Further, it is well to observe that in 2010 the Veteran himself noted the spontaneous onset of tinnitus not in service, but rather, 30 years prior, i.e., 1980, many years after the claimant's separation from service.  Hence, while the claimant is competent to report a history of tinnitus, the appellant's own report dates the onset of the disorder to 1980, that is, about 13 years postservice.  In light of the foregoing, the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for tinnitus must be denied.

Wrist Disability
 
The Veteran seeks an increased initial rating for his left wrist degenerative joint disease.  The RO granted service connection and a 10 percent rating in an August 2010 rating decision.  
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Diagnostic Code 5010 states that arthritis due to trauma should be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides as follows: Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  
 
Limitation of wrist motion is rated under Diagnostic Code 5215.  A 10 percent rating is assigned where dorsiflexion is less than 15 degrees, or where palmar flexion is limited in line with forearm.  The 10 percent rating is the maximum rating available for limitation of wrist motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
 
Diagnostic Code 5214 governs ankylosis of the wrist.  Where ankylosis is favorable in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is for application for the minor appendage.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  
 
VA must consider whether a higher evaluation of a service connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone through a joint's range of motion does not constitute functional loss; painful motion does not equate to limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 41 (2011).  
 
The Veteran was afforded a VA examination in July 2010.  At the examination, the appellant reported weakness, stiffness, giving way, deformity, tenderness and pain.  The Veteran denied swelling, heat, redness, lack of endurance, locking, fatigability, drainage, effusion, subluxation and dislocation.  He noted flare-ups up to seven times per day for up to two hours and a wide range of pain.  Physical examination revealed effusion, tenderness and deformity, but no edema, instability, abnormal movement, weakness, redness, heat, guarding, malalignment, drainage, subluxation or ankylosis.  Dorsiflexion was to 60 degrees with pain at 60.  Palmar flexion was 50 degrees with pain at 40.  Radial deviation was 10 degrees with pain at 10.  Ulnar deviation was 30 degrees with pain at 20.  After repetitions, dorsiflexion was at 60 degrees, palmar flexion at 50, radial deviation at 10 and ulnar deviation at 30.  The examiner noted the function was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays showed degenerative arthritic changes.  
 
The Veteran noted in his Notice of Disagreement that sometimes his pain was so severe that it rendered his wrist nonfunctional, but this is not reflected in the objective testing.  Private medical records note pain and functional limitations, but do not show any evidence of ankylosis.  Private records so note that one physician was considering denervation surgery or fusion of the wrist, but there is no evidence that a fusion has occurred yet.  Of course, should the appellant undergo such a procedure in the future he should file a new claim of entitlement to an increased rating at that time.  
 
The Veteran does not meet a compensable rating for Diagnostic Code 5215 because dorsiflexion is greater than 15 degree and palmar flexion is limited, but not to being in line with the forearm.  Diagnostic Code 5214 is inapplicable because there is no ankylosis of the wrist.  Because there is pain but not a compensable rating based on limited motion, the Board can award a rating based on arthritis.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Board must also consider whether a higher rating is warranted due to additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As noted above, in the VA examination, the Veteran did not complain of any fatigue at any point during the range of motion measurements.  He did note subjective weakness but the examiner did not note it objectively.  While the Veteran did experience pain at the end of his range of motion, it decreased only 10 degrees in palmar flexion and 10 degrees in ulnar deviation due to this pain.  The examiner also noted no incoordination.  Therefore, looking at the evidence on the whole, there is no additional functional loss not currently considered within the 10 percent evaluation.   
 
Staged ratings are inapplicable in the instant case because there is no evidence of a departure from symptoms that would merit an evaluation greater than 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
The Board has considered whether the disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first step requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  
 
In this case, the Veteran's left wrist symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran has limited motion, pain on motion, effusion, tenderness and deformity.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5214 and 5215.  The regulations and case law expressly consider each of these symptoms.  Hence, the Diagnostic Codes adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  
 
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board cannot award a rating in excess of 10 percent for a left wrist disability.  
 

ORDER
 
Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 10 percent for a left wrist disability is denied.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


